Citation Nr: 0017881	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  98-15 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the veteran is entitled to an evaluation in 
excess of 20 percent for degenerative disc disease (DDD), 
degenerative joint disease (DJD) and chronic lumbosacral 
strain from September 18, 1997 to December 29, 1998.

2.  Whether the veteran is entitled to an evaluation in 
excess of 40 percent for DDD, DJD and chronic lumbosacral 
strain from December 30, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This appeal arose from a June 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which granted service connection 
for DDD, DJD and chronic lumbosacral strain and which 
assigned this disorder a 20 percent disability evaluation, 
effective September 18, 1997.  In January 1999, the RO issued 
a rating decision which increased the disability evaluation 
assigned to the veteran's back disorder to 40 percent, 
effective December 30, 1998.

It would appear from a review of the record that the veteran 
has raised a claim in his March 1999 substantive appeal for 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  As 
this claim is not intertwined with an issue on appeal and has 
not been properly prepared for appellate review at this time, 
it is hereby referred to the RO for all appropriate action.


REMAND

The veteran has contended that his service-connected DDD, DJD 
and chronic lumbosacral strain is more disabling than the 
currently assigned disability evaluation would suggest.  He 
has asserted that he suffers from constant back pain, which 
limits his ability to function.  He reported exacerbations 
which render him bedridden.  Therefore, he believes that an 
increased evaluation is warranted.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

During the December 1998 VA examination, the veteran had 
indicated that he had been seeking treatment for his back 
condition at the Fayetteville VA Medical Center.  While some 
records were received from the McClellan VA Medical Center 
(January to June 1998 neurological evaluations), there was no 
indication that the Fayetteville records were requested.  
Moreover, since the veteran had indicated that he was seeking 
continuing treatment at McClellan, it is found that another 
request should be made to this institution to ensure that all 
available records have been received.  Obtaining these 
records is particularly important in light of Bell v. 
Derwinski, 2 Vet. App. 611 (1992), which stated that when 
documents proffered by the appellant are in the control of 
the Secretary (e.g., documents generated by VA) and could 
reasonably be expected to be part of the record before the 
Secretary and the Board, such documents are before the 
Secretary and the Board and should be included in the record.  
In other words, material that is constructively before the 
Secretary and the Board, should actually be part of the 
record before the Board.

The veteran was last examined by VA in December 1998.  A 
review of this examination report suggests that it does not 
provide an adequate basis upon which to evaluate his current 
level of disability.  Despite the fact that the veteran 
suffers from DDD and DJD of the lumbosacral, a neurological 
evaluation was not performed.  Therefore, the exact extent of 
the neurological involvement is unclear.

Moreover, according to DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Veterans Appeals (Court)  
held that in evaluating a service-connected disability 
involving a joint rated on limitation of motion, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45 (1999), and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1999) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Court remanded the case to the Board 
to obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the 
Fayetteville and McClellan VA Medical 
Centers and request all records 
pertaining to treatment of the veteran's 
DDD, DJD and chronic lumbosacral strain.  
All efforts to obtain these records 
should be documented in the claims 
folder.  If there are no records 
available, it should be so stated for the 
record.

2.  Once the above-requested development 
has been completed and all records found 
have been associated with the claims 
folder, the veteran should be afforded VA 
orthopedic and neurologic examinations by 
qualified physicians in order to fully 
assess the current nature and degree of 
severity of the veteran's service-
connected DDD, DJD and chronic 
lumbosacral strain.  The claims folder 
must be made available to the examiners 
to review in conjunction with the 
examinations, and the examiners are asked 
to indicate in the examination reports 
that the claims folder has been reviewed.  
The orthopedic examination must include 
all indicated special tests and must 
include range of motion testing.  The 
examiner should note the range of motion 
of the lumbosacral spine.  The examiner 
must obtain active and passive ranges of 
motion (in degrees), state if there is 
any limitation of function and describe 
it, and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
affected segment of the spine is used 
repeatedly.  Special attention should be 
given to the presence or absence of pain, 
stating at what point in the range of 
motion pain occurs and at what point pain 
prohibits further motion.  The factors 
upon which the opinions are based must be 
set forth.

The examiner should provide a 
complete rationale for all conclusions 
reached and explain any loss of mobility 
reported in the above examination.

The neurological examiner should 
indicate whether there is evidence of 
pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc and little intermittent 
relief.

3.  The RO should then readjudicate the 
veteran's claim.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the 
Board, if otherwise in order.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




